The City of New York has appealed from a decision of the State Industrial Board imposing a twenty per cent penalty, amounting to $250.69, against it upon the theory that payment to the claimant of compensation awarded him was not made within ten days as required by section 25 of the Workmen’s Compensation Law. *965On June 10, 1940, an award was made against the city. On August 16, 1940. the notice thereof was mailed to the city and received by it on the following day. On August 29, 1940, the comptroller of the city issued a check to the claimant which was received by him on August 30, 1940. The city contends that under the provisions of section 164 of the Civil Practice Act three days should be added to the ten-day period inasmuch as the notice was sent by mail. Adding three days to the time specified the payment by the city was timely made. Decision imposing a penalty reversed and the penalty annulled, with costs to appellant against the State Industrial Board. Hill, P. J., Crapser, Heffernan, Sehenck and Foster, JJ., concur.